Citation Nr: 1038053	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-13 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for macrocytic anemia to 
include as due to radiation exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to June 1946.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied entitlement to service connection for 
macrocytic anemia to include as due to radiation exposure.

In July 2009, the Board remanded the Veteran's claim for further 
evidentiary development.  After completion of the requested 
actions, and a continued denial of the Veteran's claim, his 
appeal has been returned to the Board for further appellate 
review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not have in-service exposure to radiation.  

2.  Macrocytic anemia was not shown in service or until many 
years later and is not associated with an in-service disease or 
injury.


CONCLUSION OF LAW

Macrocytic anemia was not incurred in or aggravated by active 
duty service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112(c) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In a letter issued in August 2006, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service connection 
and radiation exposure.  The letter also satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the August 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all available records of treatment reported by 
the Veteran, including service treatment records, records from 
various federal agencies, and private medical records.  

A February 2008 response from the Records Management Center 
confirmed that additional service records were unavailable.  The 
RO sent notice to the Veteran in February 2008 that his service 
records had not been located and a Formal Finding of 
Unavailability of Service Records memorandum was issued in March 
2008.  

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty on 
the part of VA to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, and to 
explain its decision.  Cromer v. Nicholson, 19 Vet App 215 
(2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty to 
search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  All efforts to obtain the 
Veteran's outstanding service records have been exhausted and 
further efforts to obtain them would be futile.  

In this case it is unclear what service treatment records were 
found to be unavailable.  The Veteran has not reported any 
specific records and the RO has not described the missing 
records.  There is a notation in the claims file that the records 
had been requested in 2006, but no response or records were seen.  
The claims folder; however, does include an envelope of service 
treatment and personnel records that were received in 2007.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent. 
 Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for getting an examination under the VCAA is low. 
 McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination or medical 
opinion in response to his claims but has determined that no such 
examinations or opinions are required.  Although there is a 
current diagnosis, the record is negative for any indication that 
it might be related to an in-service injury or exposure to 
radiation.  The Veteran's assertion that the current macrocytic 
anemia is the result of radiation exposure is insufficient to 
trigger the duty to get an examination or opinion.  Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a Veteran's assertion 
that one condition was caused by another was insufficient to 
trigger the duty to get an examination or opinion).  Without such 
evidence, a VA examination alone could not substantiate the 
Veteran's claim for service connection for macrocytic anemia.  

The Board remanded this case in order to obtain a radiation dose 
estimate, and if radiation exposure was shown, an opinion from 
the Under Secretary for Benefits, in accordance with 38 C.F.R. 
§ 3.311 (2009).  The agency of original jurisdiction complied 
with the remand instructions by contacting the service department 
in order to determine whether the Veteran was exposed to 
radiation.  The service department responded that its exposure 
registry did not list the Veteran as having experienced radiation 
exposure.  Hence, further development under 38 C.F.R. § 3.311 was 
not required, and there was substantial compliance with the 
Board's remand instructions.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).

Second, service connection can be established under 38 C.F.R. § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is a 
radiogenic disease.

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred during 
or aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  Under Combee, VA must not only determine whether a 
veteran had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the requirements 
of a presumptive regulation are not met does not in and of itself 
preclude a claimant from establishing service connection by way 
of proof of actual direct causation. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred macrocytic anemia as a 
result of exposure to radiation following the bombings of 
Hiroshima and Nagasaki in August 1945 during World War II.  



Post-service treatment records, beginning in June 1989 show 
diagnoses of megaloblastic anemia and macrocytic anemia of 
unknown etiology.  More recently, VA treatment records 
demonstrated chronic refractory macrocytic anemia for the past 10 
years.  

Macrocytic anemia is not among the diseases subject to 
presumptive service connection on the basis of radiation exposure 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Consequently, service connection cannot be granted here on a 
presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Although the disability at issue is not a radiogenic disease, VA 
undertook to obtain a dose estimate.  As discussed above, the 
service department has reported that the Veteran had no radiation 
exposure and information provided by the Veteran indicates that 
his ship, the U.S.S. Webster was far from the atomic bombing 
sites in Hiroshima and Nagasaki.  

In response to a letter from the RO requesting the history of 
service-incurred occupational exposure to ionizing radiation, the 
Department of the Navy stated that a review of the Naval Exposure 
Registry by name, service number and social security number 
revealed no reports of occupational exposure to ionizing 
radiation pertaining to the Veteran.  The Veteran's service 
records in the claims file do not demonstrate exposure to 
ionizing radiation and the Records Management Center verified in 
February 2008 that additional service records were not available.  

The Veteran submitted separation paperwork showing service aboard 
the U.S.S. Webster as well as portions of the War Cruise book for 
the vessel in 1945.  According to the War Cruise book, the 
Veteran served aboard the vessel, which traveled from Eniwetok 
Atoll to Guam September 13-17, 1945, from Guam to Tokyo Bay 
September 20-26, 1945, and from Tokyo Bay to Guam November 3-9, 
1945.  He asserted that this evidence should confirm exposure to 
ionizing radiation following the use of the atomic bombs, and 
thus demonstrate an in-service injury.  

Each of the locations identified along the course of the U.S.S. 
Webster in the months following the bombings are more than 
several hundred miles away from the Hiroshima and Nagasaki.  
While the Veteran served in and around Tokyo in August and 
September 1945, VA has only recognized exposure to ionizing 
radiation for service members involved in the occupation of 
Hiroshima and Nagasaki, which has been defined as official 
military duties within 10 miles of either city's limits.  
Exposure is also recognized for former prisoners of war who were 
interned or worked within 75 miles of the city limits of 
Hiroshima and Nagasaki.  38 C.F.R. § 3.309(d)(3)(vi-vii).  There 
is no evidence in the record or reported by the Veteran, 
demonstrating that he came within 75 miles of either city or was 
a prisoner of war.  There is also no evidence showing exposure to 
ionizing radiation due to the atomic bombs several hundred miles 
from the bomb sites.   

Service records are negative for any other evidence of in-service 
exposure to ionizing radiation or any complaints or treatment of 
macrocytic anemia or related conditions.  

Because the Veteran is not claiming service connection for a 
radiogenic disease and the record does not show radiation 
exposure, further development was not undertaken under 38 C.F.R. 
§ 3.311.  The relaxed evidentiary standards of that regulation 
could not be used to establish service connection.

Although service connection is not warranted on a presumptive 
basis or with the procedural requirements of 38 C.F.R. § 3.311; 
the Board must determine whether direct service connection can be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994). 

As noted above, the first requirement for service connection-a 
current disability-is satisfied.  

There is no evidence of the disease within service or in the year 
immediately following service.  The undisputed record shows that 
the claimed anemia was first demonstrated decades after active 
service.  The Veteran has not reported a continuity of 
symptomatology and there is no other evidence relating the 
current disease to service or to a disease or injury in service.  
Accordingly the evidence is against a link between current anemia 
and service.

As the record does not demonstrate exposure to ionizing radiation 
or any other in-service injury that could be related to the 
Veteran's current disability, the weight of the evidence is 
against the Veteran's claim for service connection for macrocytic 
anemia, to include as due to exposure to ionizing radiation; the 
claim must be denied.  


ORDER

Service connection for macrocytic anemia, to include as due to 
exposure to ionizing radiation, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


